TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-21-00116-CV



                             Wilfred Warren Sheppard, Appellant

                                                 v.

              Tiffany Shellman and The Attorney General of Texas, Appellees


                 FROM THE 169TH DISTRICT COURT OF BELL COUNTY
        NO. 272,488-C, THE HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                            MEMORANDUM OPINION

               Appellant Wilfred Warren Sheppard, proceeding pro se, appeals from the district

court’s order modifying his child-support obligations and confirming the amount of support that

he owed in arrears. In a single issue on appeal, Sheppard asserts that the district court abused its

discretion in confirming his arrearages. We will affirm the district court’s order.


                                        BACKGROUND

               Sheppard and appellee Tiffany Shellman are the parents of A.V., a daughter born

on March 20, 2008. A.V. resides with Shellman. On July 26, 2016, the district court issued its

final order establishing Sheppard’s parentage of A.V. and ordered him to pay $521.12 per month

in child support and $56 per month in medical support.           The district court also rendered

judgment that Sheppard owed $12,718.88 in child-support arrears and $56 in medical-support

arrears. Sheppard did not appeal the 2016 order.
              In October 2019, the Social Security Administration found that Sheppard had

been disabled since June 30, 2016, and was entitled to receive Social Security Disability

Insurance (SSDI). In June 2020, appellee the Attorney General of Texas (the OAG) sent an

administrative writ of withholding to the Social Security Administration (SSA) and notices of

lien and levy to Sheppard’s bank to recover the amount of unpaid child support that Sheppard

owed. In July 2020, A.V. began receiving Sheppard’s SSDI benefits in the amount of $1,161.00

per month. On July 6, 2020, Sheppard filed a motion to withdraw the administrative writ of

withholding and a request for child-support modification. In the motion, Sheppard argued that

he no longer owed child support because A.V. was now receiving a monthly derivative benefit of

$1,161.00 from his SSDI, which exceeded his monthly support obligations. Sheppard also

argued that he and Shellman had a written agreement, “sent via text,” in which Sheppard agreed

to release Shellman from an October 2014 forcible-entry-and-detainer judgment rendered against

her in the amount of approximately $10,000, plus interest, in exchange for Shellman agreeing to

credit the amount of child support that Sheppard owed in arrears by $10,000.

              The district court held hearings on Sheppard’s motion on September 29, 2020,

and March 1, 2021. No evidence was presented at the September hearing. At the March

hearing, Sheppard re-urged the arguments that he had made in his motion, summarized above,

and also requested “a credit given for whatever time [he] provided support” prior to 2016.

Shellman’s counsel represented that Shellman had not received any of Sheppard’s SSDI

payments until July 2020, after the issuance of the administrative writ of withholding. Counsel

represented further, “For the period of December 2019 to June 2020, Mr. Sheppard was

receiving these benefits.”    Sheppard provided no testimony or other evidence refuting

Shellman’s representations. The only exhibit admitted into evidence was a financial activity

                                               2
report prepared by the OAG showing the total amount of child-support and medical-support

arrears that Sheppard had owed every month beginning in 2016, when he was first ordered to pay

the arrearages. The report showed that at the end of June 2020, the last month before the

issuance of the administrative writ of withholding, Sheppard owed $38,821.25 in child-support

arrears and $1814.76 in medical-support arrears.

               At the conclusion of the March 2021 hearing, the district court took the matter

under advisement and later issued its Order in Suit for Modification of Support Order and to

Confirm Support Arrearage. In the order, the district court found and confirmed that as of

June 30, 2020, Sheppard owed $38,821.25 in child-support arrears and $1,814.76 in medical-

support arrears. The district court also found that A.V. was receiving $1,161.00 per month from

Sheppard’s SSDI, which exceeded Sheppard’s monthly support obligation. As a result, the

district court set Sheppard’s current child support at $0 per month, retroactive to July 1, 2020.

The district court also made the following findings of fact on its docket sheet:



       (1) The Court finds that there has been a material and substantial change of
           circumstances that justifies a reduction of current child support; [t]he Court
           further finds that beginning in July of 2020, Mother started receiving monthly
           disability payments from SSA for the benefit of the child and said payments
           were based on Father’s disability; [t]hus, Father’s child support is reduced to
           Zero Dollars ($0) per month beginning retroactively on July 1, 2020.


       (2) The Court further finds and confirms that per State’s Exhibit No. 1, the child-
           support arrearage balance as of June 30, 2020 was $38,821.25, and the
           medical-support arrearage balance was $1,814.76; and


       (3) The State is requested to apply any and all lump sum amounts being held, if
           any, and from whatever source, to the appropriate arrearage balance, pay or
           credit Mother the proper amounts for the child, and to return any and all
           overpayments to Father.


                                                 3
This appeal followed.


                                   STANDARD OF REVIEW

               We review a trial court’s decisions regarding child support, including

confirmation of child-support arrearages, for abuse of discretion. See Worford v. Stamper,

801 S.W.2d 108, 109 (Tex. 1990); In re R.D.E., 627 S.W.3d 798, 800 (Tex. App.—Corpus

Christi–Edinburg 2021, pet. denied); Cline v. Cline, 557 S.W.3d 810, 813 (Tex. App.—Houston

[1st Dist.] 2018, no pet.). “The test for abuse of discretion is whether the trial court acted

without reference to any guiding rules or principles; in other words, whether the act was arbitrary

or unreasonable.” Worford, 801 S.W.2d at 109; see R.D.E., 627 S.W.3d at 800; see also Iliff

v. Iliff, 339 S.W.3d 74, 78 (Tex. 2011) (“A trial court has discretion to set child support within

the parameters provided by the Texas Family Code.”). A trial court also abuses its discretion by

failing to analyze or apply the law correctly. Iliff, 339 S.W.3d at 78 (citing Walker v. Packer,

827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding)).


                                          DISCUSSION

               In his sole issue on appeal, Sheppard asserts that the district court abused its

discretion in confirming the amount of his support arrearages. 1 Specifically, he argues that his



       1  In his brief, Sheppard labels his “issue presented” as “whether the trial court abused its
discretion by denying Defendant’s Motion to Recover Child Support in Excess of Support Order
. . . and Motion for Default Judgment.” Sheppard’s motion to recover child support, which he
filed after the September 2020 hearing, repeated the arguments that he had made in his motion to
withdraw administrative writ and request for child support modification. Thus, our analysis
applies to both Sheppard’s motion to withdraw administrative writ and to his motion to recover
child support.

       In Sheppard’s motion for default judgment, which was filed prior to the September
hearing, he claimed that Shellman had failed to file an answer to his pleadings. However, the
                                                 4
“child support obligation ended on June 30, 2016, the date [his] Social Security Disability

Insurance was established . . . and [A.V.] started receiving $1161.00 in auxiliary benefits,” which

was more than Sheppard’s child-support payments that were ordered to begin on July 1, 2016. In

Sheppard’s view, “Since June 30, 2016 supersedes July 1, 2016, [his] child support obligation as

of July 1 would be zero.” Sheppard further argues that he and Shellman had entered into an

agreement via text message in which Shellman had agreed to credit Sheppard’s child-support

arrearages by approximately $10,000 in exchange for Sheppard agreeing not to collect on an

approximately     $10,000   forcible-entry-and-detainer   judgment    that   had   been   rendered

against Shellman.


Social Security

                “In rendering a judgment confirming the amount of arrearages, the court may not

reduce or modify the amount of child support arrearages, but in confirming the amount of

arrearages, the court may allow a counterclaim or offset as provided in Title 5 of the family

code.” R.D.E., 627 S.W.3d at 800 (citing Tex. Fam. Code § 157.263). At issue in this case are

the SSDI payments that A.V. is now receiving on a monthly basis.

                For purposes of calculating child support, “[s]ocial security payments are a

substitute for a disabled parent’s earnings.” Id. at 801 (citing In re Rich, 993 S.W.2d 272, 274


record reflects that Shellman filed an answer and appeared at the hearing with counsel. Thus, as
the district court informed Sheppard at the hearing, “[W]hat we have is a contested hearing on
modification of support.” Sheppard makes no argument on appeal challenging the district
court’s implicit denial of his motion for default judgment. Sheppard’s actual argument on appeal
is in substance a challenge to the district court’s confirmation of his support arrearages.
Accordingly, we will address that argument. See Ridge Nat. Res., L.L.C. v. Double Eagle
Royalty, L.P., 564 S.W.3d 105, 130 (Tex. App.—El Paso 2018, no pet.) (addressing “the actual
substance of the argument” raised on appeal rather than party’s “fram[ing]” of argument);
Franks v. Roades, 310 S.W.3d 615, 625 n.6 (Tex. App.—Corpus Christi–Edinburg 2010, no pet.)
(addressing “substance” rather than “label” of appellate arguments).
                                                5
(Tex. App.—San Antonio 1999, no pet.); In re Allsup, 926 S.W.2d 323, 328 (Tex. App.—

Texarkana 1996, no writ)). “An order to pay child support is for the benefit of the child, and if

the child support is paid through the receipt of social security benefits on account of a parent,

then the purpose of the support order is accomplished.” Rich, 993 S.W.2d at 275. Therefore, “if

a child for whom the obligor owes child support receives a lump-sum payment as a result of the

obligor’s disability and that payment is made to the obligee as the representative payee of the

child, the obligor is entitled to a credit.” Tex. Fam. Code § 157.009 (emphasis added). “The

credit . . . is equal to the amount of the lump-sum payment and shall be applied to any child

support arrearage and interest owed by the obligor on behalf of that child at the time the payment

is made.” Id.

                However, in this case, there is no evidence that A.V. received a lump-sum

payment that would entitle Sheppard to a credit against the amount of his arrearages. Instead, the

record reflects that A.V. is receiving monthly SSDI payments withheld from Sheppard. “When a

child receives a monthly amount from the social security administration as a result of an obligor

parent’s disability, as opposed to a lump-sum disability payment, courts subtract this amount

from the monthly child support payment mandated by the guidelines.” R.D.E., 627 S.W.3d at

801. That is what the district court did here. Consistent with the child-support guidelines, see

Tex. Fam. Code § 154.132, 2 it found that A.V. was receiving $1,161.00 per month from



       2   Section 154.132 provides:


       In applying the child-support guidelines for an obligor who has a disability and
       who is required to pay support for a child who receives benefits as a result of the
       obligor’s disability, the court shall apply the guidelines by determining the
       amount of child support that would be ordered under the child support guidelines
       and subtracting from that total the amount of benefits or the value of the benefits
                                                6
Sheppard’s SSDI, which exceeded Sheppard’s monthly support obligation, and thus set

Sheppard’s current child-support obligation at $0 per month, retroactive to July 1, 2020, the date

when A.V. first began receiving the payments.

               Sheppard argues that the district court should have gone further and made his

current child-support obligation retroactive to June 30, 2016, the date that the Social Security

Administration found that Sheppard was disabled. Sheppard claims that this is authorized by

Section 154.012, which provides that,



       If an obligor is not in arrears and the obligor’s child support obligation has
       terminated, the obligee shall return to the obligor a child support payment made
       by the obligor that exceeds the amount of support ordered, regardless of whether
       the payment was made before, on, or after the date the child support
       obligation terminated.


Tex. Fam. Code § 154.012. However, Section 154.012 applies only if (1) the obligor is not in

arrears and (2) the obligor’s child support obligation has terminated. See id. Sheppard is in

arrears and his child-support obligation, although set currently in the amount of zero dollars, has

not yet terminated. See id. § 154.006 (listing circumstances under which child-support order

may terminate, including child turning eighteen years of age). Thus, Section 154.012 does not

apply to Sheppard at this time, and there is no other statutory provision that authorizes Sheppard

to receive credit for his arrearages based on the evidence presented in the court below. Again,

Section 157.009 does not apply here because there is no evidence that A.V. received a lump-sum



       paid to or for the child as a result of the obligor’s disability.


Tex. Fam. Code § 154.132.


                                                   7
payment for Sheppard’s disability, see In re A.J.R., No. 09-09-00382-CV, 2010 WL 4262007, at

*5 (Tex. App.—Beaumont Oct. 28, 2010, no pet.) (mem. op.), and Section 154.132 applies only

to Sheppard’s support obligations after A.V. began receiving SSDI payments, see In re G.L.S.,

185 S.W.3d 56, 58–59 (Tex. App.—San Antonio 2005, no pet.).


Alleged agreement between Sheppard and Shellman

               Sheppard also asserts that he is entitled to a credit against the amount of his

arrearages because of an agreement he had made with Shellman. In 2014, Sheppard obtained a

forcible-entry-and detainer judgment against Shellman. The judgment ordered Shellman to pay

Sheppard $10,042.75, plus interest, until the judgment was paid in full. On January 20, 2020,

Shellman allegedly texted Sheppard the following message: “I’ll take off the $10,000 from the

apartment so you don’t have to pay that. And you take off the judgment and pay the rest [of]

what is owed. That was the deal. Stick to it. Then maybe when you are in complete compliance

you can have her.” Sheppard responded by sending Shellman an image of the forcible-entry

judgment and texting her the following message: “I am not sending u this to upset u . . . just

wanted to clarify what u text[ed] earlier . . . the judgment is for $10,042.75 at a rate of 5%

interest monthly until paid in full as of October 20, 2014 . . . it’s January 20, 2020 and has not

been paid.” Sheppard characterizes this text exchange as an agreement that Sheppard “would be

given equitable credit for the $10,000 judgment in lieu of Child Support Arrearages and in turn

[Sheppard] would release the judgment awarded against [Shellman].”

               There are at least three problems with Sheppard’s reliance on the text messages.

First, although Sheppard attached to his motion what appears to be a copy of the messages, they

were not authenticated or otherwise admitted into evidence during the hearings, and neither


                                                8
Sheppard nor Shellman provided any testimony relating to the alleged agreement. Sheppard also

provided no documentation that he had in fact released Shellman from the forcible-entry-and-

detainer judgment. Thus, the district court would not have abused its discretion in finding that

there was no evidence that Shellman had agreed to credit Sheppard’s child-support arrearages or

that Sheppard had released Shellman from her financial obligations under the judgment as

Sheppard claimed.

               Second, even if the text messages had been admitted into evidence, the district

court would not have abused its discretion in finding that the messages, standing alone, did not

demonstrate the existence of a binding contract. See St. David’s Healthcare P’ship, LP v. Fuller,

627 S.W.3d 707, 710 (Tex. App.—Austin 2021, pet. filed) (“Under Texas law, a binding contract

requires: (1) an offer; (2) an acceptance in strict compliance with the terms of the offer; (3) a

meeting of the minds; (4) each party’s consent to the terms; (5) consideration; and, if the contract

is in writing (6) execution and delivery of the contract with the intent that it be mutual and

binding.”). Among other deficiencies, the precise terms of the agreement are unclear from

Shellman’s message, and Sheppard’s text message, asking Shellman to “clarify” the meaning of

her message, does not demonstrate the requisite “meeting of the minds” between Shellman and

Sheppard. See Wells v. Hoisager, 553 S.W.3d 515, 522 (Tex. App.—El Paso 2018, no pet.).

               Third, even if Shellman had agreed to credit the amount that Sheppard owed in

arrears, the district court would not have abused its discretion in declining to enforce the

agreement on the ground that such agreements generally violate Texas public policy. See

Williams v. Patton, 821 S.W.2d 141, 145 (Tex. 1991) (holding that private agreements between

parents attempting to modify amount of child-support arrearages violated “a strong, long-

standing policy of this state to protect the interests of its children” and thus were void and

                                                 9
unenforceable); see also Ochsner v. Ochsner, 517 S.W.3d 717, 723–24 (Tex. 2016) (explaining

that in “situations where child-support obligors have attempted to privately agree with the

obligee to reduce—or indeed entirely eliminate—the obligation,” trial courts cannot “enforce

these private agreements, or rely on them to reduce the arrearages”); Office of Att’y Gen.

v. Scholer, 403 S.W.3d 859, 866 (Tex. 2013). (“[E]xcept for the very narrow circumstance

recognized by law—the obligee’s relinquishment of possession [of the child] and the obligor’s

provision of support—[a parent] may not rely on the other parent’s actions to extinguish his

support duty.”).


Support provided prior to 2016

               Sheppard also asserted at the hearing that the amount he owed in arrears should be

offset by the amount of support that he had provided voluntarily to A.V. between the date of her

birth in 2008 and the date of the district court’s 2016 support order. Sheppard raises similar

assertions on appeal.   However, as the district court admonished Sheppard throughout the

proceedings, the amount he owed in arrears prior to 2016 had been determined in the district

court’s 2016 order, which Sheppard did not appeal, and it is too late for Sheppard to challenge

that order now. See In re M.K.R., 216 S.W.3d 58, 62–66 (Tex. App.—Fort Worth 2007, no pet.)

(explaining doctrine of res judicata and holding that “[a]s with other final, unappealed judgments

that are regular upon their face, res judicata applies to arrearage judgments”); In re Nichols,

51 S.W.3d 303, 306–07 (Tex. App.—San Antonio 2000, no pet.) (holding that “res judicata

precludes a trial court from applying a retroactive credit for social security benefits to a final

arrearage judgment”).




                                               10
              On this record, we cannot conclude that the district court abused its discretion in

confirming the amount of Sheppard’s arrearages. We overrule Sheppard’s issue on appeal.



                                       CONCLUSION

              We affirm the district court’s modification order.




                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Affirmed

Filed: December 8, 2021




                                               11